*620OPINION
By THE COURT
The evidence shows that the appellant received injuries by slipping upon a public sidewalk that was uneven and covered with ice and snow.
There is no allegation or proof that the appellee caused the condition.
The duty to keep the streets, which, of course, includes the sidewalks, open, in repair, and free from nuisance rests upon ibe municipality and not upon the abutting property owner.
It is clear under the authorities that the appellee failed to allege or prove the violation of any duty owing to the appellant.
The judgment is affirmed.
ROSS, PJ, HAMILTON and MATTHEWS.